         Case 3:21-cv-09867-MAS-TJB Document 152 Filed 05/18/21 Page 1 of 2 PageID: 28
       Ruggirello Ltr to Pltf re




                                                  State of New Jersey
PHILIP D. MURPHY                                 OFFICE OF THE ATTORNEY GENERAL            GURBIR S. GREWAL
    Governor                                   DEPARTMENT OF LAW AND PUBLIC SAFETY          Attorney General

                                                         DIVISION OF LAW
SHEILA Y. OLIVER                                         25 Market Street                 MICHELLE L. MILLER
   Lt. Governor                                            P.O. Box 112                         Director
                                                        Trenton, NJ 08625




                                                        May 18, 2021

              Via CM/ECF
              Hon. Michael A. Shipp, U.S.D.J.
              United States District Court, District of New Jersey
              Clarkson S. Fisher Building & U.S. Courthouse
              402 East State St.
              Trenton, NJ 08608

                                   Re:   Defense Distributed, et al. v. Gurbir Grewal
                                         Docket No.: 3:21-cv-9867-MAS-TJB

              Dear Judge Shipp:

                      This office represents Defendant Gurbir S. Grewal, Attorney General of New
              Jersey, in the above-captioned matter. We write to request that the current May 19,
              2021 deadline to answer or respond to the Complaint be held in abeyance until a
              decision on the Attorney General’s pending motion to consolidate this action with
              Defense Distributed v. Grewal, No. 3:19-cv-4753-AET-TJB, which is returnable
              June 7, 2021. The May 19 date was set by a November 25, 2020 text order of the
              Western District of Texas extending the deadline to 30 days after its decision on a
              Motion to Sever and Transfer the case to this District, which was granted April 19,
              2021. See Defense Distributed v. Grewal, No. 18-cv-637 (W.D. Tex.). This is the
              first such request for an extension in this matter. Plaintiffs have advised they do not
              consent to the request.

                     Per my telephone conversation with Your Honor’s law clerk this afternoon,
              our office is available for a conference with Your Honor or the magistrate judge if it
              would be helpful to the Court. Thank you for Your Honor’s attention to this matter.
Case 3:21-cv-09867-MAS-TJB Document 152 Filed 05/18/21 Page 2 of 2 PageID: 29




                                    Respectfully submitted,

                                    GURBIR S. GREWAL
                                    ATTORNEY GENERAL OF NEW JERSEY

                              By:   /s/ Tim Sheehan
                                    Tim Sheehan
                                    Deputy Attorney General

cc:   All counsel of record (via CM/ECF)
